DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 9-15 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8, 11 and 13-18 of U.S. Patent No. 11,164,282. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5, 9-15 and 19-20 in the current application are broader than claims 1, 3-8, 11 and 13-18 of U.S. Patent No. 11,164,282.
Specifically, it is well established that “Omission of element and its function in combination is obvious expedient if remaining elements perform same functions as before” In re KARLSON (CCPA) 136 USPQ 184 (1963).
Below is a table indicating the corresponding relationship between claims 1-5, 9-15 and 19-20 of the current application and claims 1, 3-8, 11 and 13-18 of U.S. Patent No. 11,164,282.
Current Application
U.S. Patent No. 11,164,282
1
1
2
3
3
4
4
5
5
6
9
7
10
8
11
11
12
13
13
14
14
15
15
16
19
17
20
18


To perform analysis required, claim 1 of the current application is compared to claim 1 of U.S. Patent No. 11,164,282. 
Claim 1: Current Application
Claim 1: U.S. Patent No. 11,164,282
A system for simulating image distortion of a virtual lens in a video, the system comprising: 

one or more processors; and a non-transitory computer-readable storage medium storing instructions that when executed cause the one or more processors to perform steps including:

accessing input images, the input images including fields of view of a scene, the input images depicting the scene with an input lens distortion centered in the fields of view based on lens characteristics of a lens through which the input images are captured; 







selecting reduced fields of view of the scene smaller than the fields of view of the input images, the reduced fields of view including lens distortion effects as a function of the input lens distortion present in the fields of view of the input images, positions of the reduced fields of view within the fields of view of the input images, and size of the reduced fields of view, wherein a first reduced field of view for a first image has a different lens distortion effect than a second reduced field of view for a second image based on different positions of the first reduced field of view and the second reduced field of view; and 

generating output images based on the lens distortion effects in the reduced fields of view and a desired lens distortion, the output images including portions of the input images within the reduced fields of view, the desired lens distortion being consistent with the lens characteristics of the lens, 26GP2015246US1C846DG-026286 wherein generation of the output images includes remapping of the input lens distortion centered in the fields of view of the input images to the desired lens distortion centered in the reduced fields of view to transform the lens distortion effects present in the reduced fields of view to the desired lens distortion.
A system for simulating image distortion of a virtual lens in a video, the system comprising: 

one or more processors; and a non-transitory computer-readable storage medium storing instructions that when executed cause the one or more processors to perform steps including: 

accessing input images, the input images including fields of view of a scene, the input images depicting the scene with an input lens distortion centered in the fields of view based on lens characteristics of a lens through which the input images are captured, wherein the lens characteristics of the lens cause straight lines in the scene to appear as curved lines in at least a portion of the input images or cause lines of same length to appear as lines of different lengths in different portions of the input images; 

selecting reduced fields of view of the scene smaller than the fields of view of the input images, the reduced fields of view including lens distortion effects as a function of the input lens distortion present in the fields of view of the input images, positions of the reduced fields of view within the fields of view of the input images, and size of the reduced fields of view; and 







generating output images based on the lens distortion effects in the reduced fields of view and a desired lens distortion, the output images including portions of the input images within the reduced fields of view, the desired lens distortion being consistent with the lens characteristics of the lens, wherein generation of the output images includes remapping of the input lens distortion centered in the fields of view of the input images to the desired lens distortion centered in the reduced fields of view to transform the lens distortion effects present in the reduced fields of view to the desired lens distortion such that portions of the scene depicted in the output images appear to have been captured using the reduced fields of view.


	As seen in the analysis above, the limitation “wherein a first reduced field of view for a first image has a different lens distortion effect than a second reduced field of view for a second image based on different positions of the first reduced field of view and the second reduced field of view”  in claim 1 of the current application is inherent to claim 1 of U.S. Patent No. 11,164,282. It should be noted that each reduced field of view will have a different lens distortion effect dependent on input lens distortion present in the field of view of its input image, position of the reduced fields of view within the fields of view of its input image, and size of the reduced fields of view. Therefore, this claim is properly subject to ODP rejection.
Similarly, ODP rejection can be shown for claims 2-5, 9-15 and 19-20 of the current application, as limitations in claim 2-5, 9-15 and 19-20 are similarly recited as the limitations in the conflicting claims 3-8, 11 and 13-18. 


Claims 1-3, 5, 9-13, 15 and 19-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-4, 7, 9-11, 13-14, 17, 19 and 20 of U.S. Patent No. 10,817,977.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-3, 5, 9-13, 15 and 19-20 in the current application are broader than claims 1, 3-4, 7, 9-11, 13-14, 17, 19 and 20 in Patent No 10,817,977.
Specifically, it is well established that “Omission of element and its function in combination is obvious expedient if remaining elements perform same functions as before” In re KARLSON (CCPA) 136 USPQ 184 (1963). 
Below is a table indicating the corresponding relationship between claims 1-3, 5, 9-13, 15 and 19-20 of the current application and claims 1, 3-4, 7, 9-11, 13-14, 17, 19 and 20 of U.S. Patent No. 10,817,977.
Current Application
U.S. Patent No. 10,817,977
1
1
2
3
3
4
5
7
9
9
10
10
11
11
12
13
13
14
15
17
19
19
20
20


To perform analysis required, claim 1 of the current application is compared to claim 1 of U.S. Patent No. 10,817,977. 
Claim 1: Current Application
Claim 1: U.S. Patent No. 10,817,977
A system for simulating image distortion of a virtual lens in a video, the system comprising: 

one or more processors; and a non-transitory computer-readable storage medium storing instructions that when executed cause the one or more processors to perform steps including:

accessing input images, the input images including fields of view of a scene, the input images depicting the scene with an input lens distortion centered in the fields of view based on lens characteristics of a lens through which the input images are captured; 

selecting reduced fields of view of the scene smaller than the fields of view of the input images, the reduced fields of view including lens distortion effects as a function of the input lens distortion present in the fields of view of the input images, positions of the reduced fields of view within the fields of view of the input images, and size of the reduced fields of view, wherein a first reduced field of view for a first image has a different lens distortion effect than a second reduced field of view for a second image based on different positions of the first reduced field of view and the second reduced field of view; and 

generating output images based on the lens distortion effects in the reduced fields of view and a desired lens distortion, the output images including portions of the input images within the reduced fields of view, the desired lens distortion being consistent with the lens characteristics of the lens, 26GP2015246US1C846DG-026286 wherein generation of the output images includes remapping of the input lens distortion centered in the fields of view of the input images to the desired lens distortion centered in the reduced fields of view to transform the lens distortion effects present in the reduced fields of view to the desired lens distortion.
A system that simulates image distortion of a virtual lens in a video, the system comprising: 

one or more processors; and a non-transitory computer-readable storage medium storing instructions that when executed cause the one or more processors to perform steps including: 

accessing input images, the input images including fields of view of a scene, the input images depicting the scene with an input lens distortion centered in the fields of view based on lens characteristics of a lens through which the input images are captured; 

selecting reduced fields of view of the scene smaller than the fields of view of the input images, the reduced fields of view including lens distortion effects as a function of the input lens distortion present in the fields of view of the input images, positions of the reduced fields of view within the fields of view of the input images, and size of the reduced fields of view; and 







generating output images based on the lens distortion effects in the reduced fields of view and a desired lens distortion, the output images including portions of the input images within the reduced fields of view, the desired lens distortion being consistent with the lens characteristics of the lens, wherein generation of the output images include remapping of the input lens distortion centered in the fields of view of the input images to the desired lens distortion centered in the reduced fields of view to transform the lens distortion effects present in the reduced fields of view to the desired lens distortion such that portions of the scene depicted in the output images appear to have been captured using the reduced fields of view.


	As seen in the analysis above, the limitation “wherein a first reduced field of view for a first image has a different lens distortion effect than a second reduced field of view for a second image based on different positions of the first reduced field of view and the second reduced field of view”  in claim 1 of the current application is inherent to claim 1 of U.S. Patent No. 10,817,977. It should be noted that each reduced field of view will have a different lens distortion effect dependent on input lens distortion present in the field of view of its input image, position of the reduced fields of view within the fields of view of its input image, and size of the reduced fields of view. Therefore, this claim is properly subject to ODP rejection.
Similarly, ODP rejection can be shown for claim 2-3, 5, 9-13, 15 and 19-20 of the current application, as limitations in claim 2-3, 5, 9-13, 15 and 19-20 are similarly recited as the limitations in the conflicting claims 3-4, 7, 9-11, 13-14, 17, 19 and 20. 


Claims 1-3, 5, 9, 11-13, 15 and 19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-4, 7, 9, 11, 13-14, 17 and 19 of U.S. Patent No. 10,679,323.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-3, 5, 9, 11-13, 15 and 19 in the current application are broader than claims 1, 3-4, 7, 9, 11, 13-14, 17 and 19 in Patent No 10,679,323.
Specifically, it is well established that “Omission of element and its function in combination is obvious expedient if remaining elements perform same functions as before” In re KARLSON (CCPA) 136 USPQ 184 (1963).
Below is a table indicating the corresponding relationship between claims 1-3, 5, 9, 11-13, 15 and 19 of the current application and claims 1, 3-4, 7, 9, 11, 13-14, 17 and 19 of U.S. Patent No. 10,679,323.
Current Application
U.S. Patent No. 10,679,323
1
1
2
2
3
3
4
4
5
5
6
6
7
7
8
8
9
9
11
11
12
12
13
13
14
14
15
15
16
16
17
17
18
18
19
19


To perform analysis required, claim 11 of the current application is compared to claim 11 of U.S. Patent No. 10,679,323. 
Claim 11: Current Application
Claim 11: U.S. Patent No. 10,679,323
A method for simulating image distortion of a virtual lens in a video, the method comprising: 

accessing input images, the input images including fields of view of a scene, the input images depicting the scene with an input lens distortion centered in the fields of view based on lens characteristics of a lens through which the input images are captured; 


selecting reduced fields of view of the scene smaller than the fields of view of the input images, the reduced fields of view including lens distortion effects as a function of the input lens distortion present in the fields of view of the input images, 28GP2015246US1C846DG-026286 positions of the reduced fields of view within the fields of view of the input images, and size of the reduced fields of view, wherein a first reduced field of view for a first image has a different lens distortion effect than a second reduced field of view for a second image based on different positions of the first reduced field of view and the second reduced field of view; and 

generating output images based on the lens distortion effects in the reduced fields of view and a desired lens distortion, the output images including portions of the input images within the reduced fields of view, the desired lens distortion being consistent with the lens characteristics of the lens, wherein generation of the output images includes remapping of the input lens distortion centered in the fields of view of the input images to the desired lens distortion centered in the reduced fields of view to transform the lens distortion effects present in the reduced fields of view to the desired lens distortion.
A method for simulating image distortion of a virtual lens in a video, the method comprising:

accessing input images, the input images including fields of view of a scene captured through a lens of a camera, the input images depicting the scene with an input lens distortion centered in the fields of view, the input lens distortion caused by lens characteristics of the lens of the camera;

selecting sub-frames representing portions of the input images, the sub-frames including reduced fields of view of the scene smaller than the fields of view of the input images, the sub-frames including lens distortion effects as a function of the input lens distortion present in the input images, positions of areas of the input images included within the reduced fields of view, and a size of the areas of the input images included within the reduced fields of view; and 





generating output images based on the lens distortion effects in the sub-frames and a desired lens distortion, the desired lens distortion being consistent with the lens characteristics of the lens of the camera, wherein the output images include the sub-frames remapped from the input lens distortion centered in the fields of view of the input images to the desired lens distortion centered in the reduced fields of view to transform the lens distortion effects present in the sub-frames to the desired lens distortion such that portions of the scene depicted in the sub-frames appear to have been captured using the reduced fields of view.


	As seen in the analysis above, the limitation “wherein a first reduced field of view for a first image has a different lens distortion effect than a second reduced field of view for a second image based on different positions of the first reduced field of view and the second reduced field of view”  in claim 11 of the current application is inherent to claim 11 of U.S. Patent No. 10,10,679,323. It should be noted that each sub-frames including reduced field of view will have a different lens distortion effect dependent on input lens distortion present in the field of view of its input image, position of the reduced fields of view within the fields of view of its input image, and size of the reduced fields of view. Therefore, this claim is properly subject to ODP rejection.
Similarly, ODP rejection can be shown for claim 1-3, 5, 9, 12-13, 15 and 19 of the current application, as limitations in claim 1-3, 5, 9, 12-13, 15 and 19 are similarly recited as the limitations in the conflicting claims 1, 3-4, 7, 9, 13-14, 17 and 19. 


Claims 1-3, 5, 11-13 and 15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-4, 7, 11, 13-14 and 17 of U.S. Patent No. 10,529,052.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-3, 5, 11-13 and 15 in the current application are broader than claims 1, 3-4, 7, 11, 13-14 and 17 in US Patent No 10,529,052.
Specifically, it is well established that “Omission of element and its function in combination is obvious expedient if remaining elements perform same functions as before” In re KARLSON (CCPA) 136 USPQ 184 (1963). 
Below is a table indicating the corresponding relationship between claims 1-3, 5, 11-13 and 15 of the current application and claims 1, 3-4, 7, 11, 13-14 and 17 in US Patent No. 10,529,052.
Current Application
U.S. Patent No. 10,529,052
1
1
2
3
3
4
5
7
11
11
12
13
13
14
15
17


To perform analysis required, claim 11 of the current application is compared to claim 11 of U.S. Patent No. 10,529,052. 
Claim 11: Current Application
Claim 11: U.S. Patent No. 10,529,052
A method for simulating image distortion of a virtual lens in a video, the method comprising: 

accessing input images, the input images including fields of view of a scene, the input images depicting the scene with an input lens distortion centered in the fields of view based on lens characteristics of a lens through which the input images are captured; 


selecting reduced fields of view of the scene smaller than the fields of view of the input images, the reduced fields of view including lens distortion effects as a function of the input lens distortion present in the fields of view of the input images, 28GP2015246US1C846DG-026286 positions of the reduced fields of view within the fields of view of the input images, and size of the reduced fields of view, wherein a first reduced field of view for a first image has a different lens distortion effect than a second reduced field of view for a second image based on different positions of the first reduced field of view and the second reduced field of view; and 

generating output images based on the lens distortion effects in the reduced fields of view and a desired lens distortion, the output images including portions of the input images within the reduced fields of view, the desired lens distortion being consistent with the lens characteristics of the lens, wherein generation of the output images includes remapping of the input lens distortion centered in the fields of view of the input images to the desired lens distortion centered in the reduced fields of view to transform the lens distortion effects present in the reduced fields of view to the desired lens distortion.
A method for simulating image distortion of a virtual lens in a video, the method comprising: 

accessing input images, the input images including fields of view of a scene captured through a lens of a camera, the input images depicting the scene with an input lens distortion centered in the fields of view;  -4-Newman, et al. - 16/535,940 Attorney Docket No.: 46DG-026055 



selecting sub-frames representing portions of the input images, the sub-frames including reduced fields of view of the scene smaller than the fields of view of the input images, the sub-frames including different lens distortion effects as a function of the input lens distortion present in the input images, different positions of areas of the input images included within the reduced fields of view, and a size of the areas of the input images included within the reduced fields of view; and 





generating output images based on a desired lens distortion and the different lens distortion effects in the sub-frames, the desired lens distortion and the input lens distortion exhibiting consistent lens characteristics, wherein the output images include the sub-frames remapped from the input lens distortion centered in the fields of view of the input images to the desired lens distortion centered in the reduced fields of view to transform the different lens distortion effects present in the sub-frames to the desired lens distortion such that portions of the scene depicted in the sub-frames appear to have been captured using the reduced fields of view.


	As seen in the analysis above, claim 11 of the current application is clearly broader than claim 11 of U.S. Patent No. 10,529,052. Therefore, this claim is properly subject to ODP rejection.
Similarly, ODP rejection can be shown for claim 1-3, 5, 12-13 and 15 of the current application, as limitations in claims1-3, 5, 12-13 and 15 are similarly recited as the limitations in the conflicting claims 1, 3-4, 7, 13-14 and 17.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tobiason et al. (US 2007/0229665) describes a method to analyze images and determine distortion parameters that can correct the distortions in the images such that features included in the calibration target pattern achieve a sufficient or optimum degree of congruence between the various images. Distortion parameters may be determined for each optical configuration (.e.g., lens combination, magnification, etc.) that is used by a machine vision inspection system.
Hirooka et al. (US 2011/0249153) describes to correct lens distortion of an image photographed, and superimposing recognition result upon the image corrected on lens distortion to display the correct image.
Hoch et al. (US 2002/0044153) describes that the process of using the optimized distortion correction technique in rendering add-on graphics by comparing the new distortion parameters obtained from the camera sensor to the values of distortion parameters of the current frame. Each real camera has unique distortion parameters, and the values of distortion parameters change based on changes in the focus and field of view of the lens. A region of interest (ROI) for the add-on graphics to be rendered is determined, and the ROI determination is based on the size of the graphics to be added and its insertion position within the video frame.
McAndrew et al. (US 9105080) describes the captured image frames are initially corrected for at least one selected from a group consisting of perspective distortion and fisheye distortion, wherein the target image is selected from an area of predefined size forming a target image area in the reference image, wherein the location at which the image area corresponding to the target image area should appear in each of the subsequently location image frames is predicted, and the actual image of the area corresponding to the target image area at the predicted location in each of the subsequently captured image frames is compared with the target image area for determining the difference between the actual location of the image of the target object with the predicted location.
Stec et al. (US 9262807) describes the distortion correction modules is configured to determine an image acquisition focal length of a lens system with which the input image was captured, and based, at least in part, on the image acquisition focal length, determining a global transformation to be applied to the plurality of input tile coordiantes to compensate for one or more non-uniformities present in the lens system.
Enomoto (US 6323934) describes at least one aberration characteristic selected from lateral chromatic aberration and distortion characteristics of said taking lens is detected based on said input image data; and wherein the at least one aberration selected from said lateral chromatic aberration and distortion is corrected based on the detected aberration characteristic and on position information of said image.


Allowable Subject Matter
Claims 6-8 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following subject matter is considered to indicate allowable subject matter over the cited prior art of references: 
Regarding claims 6-8 and 16-18, none of the cited prior art references of record, teach either individually or in combination, “the reduced fields of view including lens distortion effects as a function of the input lens distortion present in the fields of view of the input images, positions of the reduced fields of view within the fields of view of the input images, and size of the reduced fields of view, wherein a first reduced field of view for a first image has a different lens distortion effect than a second reduced field of view for a second image based on different positions of the first reduced field of view and the second reduced field of view”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JWALANT B AMIN whose telephone number is (571)272-2455. The examiner can normally be reached Monday-Friday 10am - 630pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JWALANT AMIN/Primary Examiner, Art Unit 2612